NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                               File Name: 09a0165n.06
                               Filed: February 26, 2009

                                Nos. 07-3086, 07-3087, 07-3115

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                           )
                                                    )
        Plaintiff-Appellee,                         )
                                                    )
v.                                                  )   ON APPEAL FROM THE UNITED
                                                    )   STATES DISTRICT COURT FOR THE
ABRAR HAQUE, AKRAM HAQUE, and                       )   NORTHERN DISTRICT OF OHIO
ABDUR RASHID,                                       )
                                                    )
        Defendants-Appellants.                      )


BEFORE:         MERRITT, ROGERS, and WHITE, Circuit Judges.

        MERRITT, Circuit Judge. The government’s theory of this criminal case at trial was that

defendants-appellants Abrar Haque (“Abrar”), Akram Haque (“Akram”), and Abdur Rashid

(“Rashid,” collectively “defendants”), as members of an accounting firm, were in the business of

helping people hide cash, conceal income, or overstate income. After a three-week trial, defendants

appeal their convictions for RICO conspiracy, conspiracy to defraud the United States, money

laundering, making and subscribing false individual income tax returns, and numerous other crimes.

They raise ten different claims, some with multiple subparts. We do not find any error that would

justify reversal.

                                        BACKGROUND




                                                1
       Abrar Haque, then a certified public accountant, owned and operated the accounting firm

Abrar CPA, Inc., also known as “ACI,” which is the focal point of this case. The firm had individual

and corporate clients. At various times, Akram Haque and Abdur Rashid worked at the firm under

the direction of Abrar. Akram generally handled accounts dealing with corporate and sales taxes,

while Rashid handled city taxes for businesses and individual clients. Rashid was also an imam and

gave religious instruction at the Al Ihsan School, a local Islamic school run by Abrar.

       The criminal investigation of the firm began when Mohammed Hassan Luftawi, a convicted

felon seeking a sentence reduction for government assistance, informed the FBI that the firm

produced false tax documents for a fee, and that he himself obtained such documents on one

occasion. To substantiate the claim, Luftawi introduced the FBI to his friend Mohammed

Abdelqader (“Abdelqader”), who offered to approach the firm (at the direction of the FBI) about

getting false documents. In March 2003, at the FBI’s direction, Abdelqader visited the firm and

asked Abrar to prepare a tax return for his business for the 2002 tax year. In private, Abdelqader

informed Abrar that he wanted to understate his earnings to minimize tax liability. Abrar obliged

and ultimately produced a tax return with artificially reduced numbers for gross receipts, cost-of-

goods-sold, and other inputs. In the summer of 2003, the FBI had Abdelqader approach Abrar for

help laundering allegedly off-the-books cash income. Following initial talks, Abdelqader and Abrar

engaged in four cash-for-check transactions, transpiring between December 2003 and August 2004.

Over the four transactions, a total of $330,000 in cash was exchanged for $300,000 in checks, the

remaining $30,000 being Abrar’s commission. The cash was provided by the FBI, but Abdelqader

told Abrar that it came from the sale of contraband cigarettes from North Carolina.




                                                 2
       Around this time, the FBI obtained court authorization for electronic surveillance of the

firm’s telephone and fax lines, and Abrar’s cell phone. Near the end of the investigation, the FBI

obtained search warrants for Abrar’s home, a bank safe-deposit box, several offices used by Abrar

at the Al Ihsan School, and the firm’s premises. During the search of his home, Abrar consented to

an interview with an FBI agent in which Abrar made several false statements. The criminal

investigation revealed that Abrar’s and the firm’s fraudulent business practices extended beyond

their interaction with Abdelqader. Evidence showed that on multiple occasions, for a small fee, the

firm created false documents which purposefully over- or understated payroll or individual income

for the purposes of avoiding applicable taxes, obtaining government benefits, or securing bank credit

and loans.

       On February 1, 2006, the grand jury returned a 79-count superseding indictment charging

fifteen individuals. It charged Akram and Rashid with RICO conspiracy, conspiracy to defraud the

United States, and making and subscribing false individual income tax returns. It charged Abrar

with the preceding crimes as well as conspiracy to launder money, money laundering, fraudulent

misuse of visas, making and subscribing false tax returns for the firm and the Al Ihsan School, wire

fraud, mail fraud, bank fraud, healthcare fraud, interstate transportation of property taken by fraud,

and making false statements to a federal officer. Trial commenced on September 26, 2006. On

October 16, 2006, the jury returned guilty verdicts on all but three counts. On January 9, 2007, the

district court sentenced Abrar to 144 months’ imprisonment and three years’ supervised release,

Akram to 30 months’ imprisonment and three years’ supervised release, and Rashid to 27 months’

imprisonment and three years’ supervised release.

                                          DISCUSSION


                                                  3
                 I. MOTION TO DISMISS SUPERSEDING INDICTMENT

       Before trial, defendants moved to dismiss the superseding indictment, alleging selective

prosecution, entrapment, outrageous government conduct, and defects in the search warrant of

Abrar’s home. Evidence in support of the motions was scheduled to be heard at a pretrial hearing.

At the opening of the hearing, however, defendants waived their right to present evidence and instead

asked the court to decide their motion on the pleadings. Thereafter, the district court denied the

motion from the bench, explaining that “there is not one bit of evidence that has been presented to

this Court to support any of those characterizations of the conduct, negative conduct, allegedly, by

the Government in this case.” Suppression Tr. at 137-38.

       Defendants waived their opportunity to meet their burden by waiving the evidentiary hearing

as to their motion to dismiss. This left the district court with only conclusory, otherwise unsupported

allegations in the pleadings. On this record, the district court was correct to deny the motion to

dismiss the superseding indictment for want of any supporting evidence.

                 II. MOTION TO SUPPRESS TITLE III INTERCEPTIONS

       Defendants moved to suppress the fruits of the government’s Title III wiretap. In support,

they argued that the affidavit in support of the Title III application contained deliberate

misstatements and omissions, the application failed to show the necessity of a wiretap, and the

interception procedures were not properly minimized.

       A hearing on this motion was held before trial. FBI Special Agent David Morgan, who had

given the affidavit supporting the Title III application, testified for the government. Defendants

cross-examined Special Agent Morgan, but presented no evidence of their own. At the close of the

hearing, the district court denied the motion from the bench.


                                                  4
       A. Alleged Misstatements and Omissions in Title III Application

       To suppress Title III intercepts based on misstatements and/or omissions in the underlying

affidavit, a defendant must show by a preponderance of the evidence that (1) the misstatements or

omissions were deliberately or recklessly made, and (2) but for those misstatements or omissions,

the affidavit would lack the requisite probable cause to sustain the warrant. See United States v.

Charles, 138 F.3d 257, 263 (6th Cir. 1998) (citing Franks v. Delaware, 438 U.S. 154 (1978)).

       After reviewing the pleadings before it and the evidence presented at the pretrial hearing, the

district court found:

               There is nothing . . . no evidence whatsoever, zero, nothing to
               indicate that the agent intentionally misrepresented anything in the
               affidavit. In fact, it was just the opposite. When he was asked to
               explain different areas that at least were viewed by the defense
               listeners as something that may not quite have been a hundred percent
               accurate in the affidavit, he did thoroughly and completely explain it.

Suppression Tr. at 135.

       Based on the testimony of Special Agent Morgan and the record before the court, this finding

was not clearly erroneous. The only error in the affidavit is the mistaken identification of the

surveillance targets (who are from Bangladesh) as Arab and not Asian — an error Special Agent

Morgan attributed to his own ignorance. Even were it otherwise, the mistaken ethnic origin of the

targets does not go to probable cause and thus was not grounds for suppression.

       B. Necessity

       Title III surveillance may be authorized only if (1) “normal investigative procedures have

been tried and have failed or reasonably appear to be unlikely to succeed if tried or to be too

dangerous,” and (2) an application includes a “a full and complete statement” to this effect. 18



                                                 5
U.S.C. § 2518(3)(c), (1)(c). Nevertheless, “the government is not required to prove that every other

conceivable method has been tried and failed or that all avenues of investigation have been

exhausted.” United States v. Giacalone, 853 F.2d 470, 480 (6th Cir. 1988) (quoting United States

v. Alfano, 838 F.2d 158, 163 (6th Cir. 1988)). “All that is required is that the investigators give

serious consideration to the non-wiretap techniques prior to applying for wiretap authority and that

the court be informed of the reasons for the investigators’ belief that such non-wiretap techniques

have been or will likely be inadequate.” Alfano, 838 F.2d at 163-64 (quotation omitted).

        After reviewing the pleadings, the affidavit in support of surveillance, and Special Agent

Morgan’s testimony, the district court concluded that the surveillance was sufficiently necessary.

Our independent review of the record confirms this result.

        The original affidavit and Special Agent Morgan’s testimony each detail that, at the time of

the Title III application, traditional investigative techniques — confidential informants, pen registers,

trap and trace devices, physical surveillance — had already been used and now ceased to yield

results. Aside from electronic surveillance, those methods which remained — using undercover

agents or a grand jury investigation — were unlikely to uncover the information the FBI was after

and, moreover, risked tipping off the targets to the investigation. On these facts the district court

properly concluded that the necessity requirement had been satisfied.

        C. Minimization Procedures

        Title III requires that surveillance “be conducted in such a way as to minimize the

interception of communications not otherwise subject to interception.” 18 U.S.C. § 2518(5). To

warrant suppression for want of proper minimization, defendants must show that “monitoring agents

exhibited a high disregard for [defendants’] privacy rights or that they did not do all they reasonably


                                                   6
could to avoid unnecessary intrusions.” United States v. Feldman, 606 F.2d 673, 679 (6th Cir.

1979).

         Special Agent Morgan testified that all persons involved in the instant surveillance read the

original minimization order and attended a briefing where the minimization procedures were

discussed. Additionally, two agents involved in the surveillance were charged with seeing that the

procedures were followed.        Although many unrelated foreign language calls were initially

intercepted, this was required because the topic of the calls could only be determined by a translator

after-the-fact.

         The district court concluded that defendants’ allegations about improper minimization were

unfounded, a finding that we conclude, reviewing the record then before the court, was not clearly

erroneous.

                    III. MOTION TO SUPPRESS STATEMENTS MADE
                      DURING EXECUTION OF SEARCH WARRANT

         Abrar appeals the district court’s denial of his motion to suppress statements he made to

Special Agent Morgan during the execution of a search warrant at his home, statements giving rise

to a later criminal charge for lying to a federal agent. Abrar proceeds on the theory that he was “in

custody” and therefore required warnings under Miranda v. Arizona, 384 U.S. 436 (1966).

         The district court held a pretrial hearing on the motion. Special Agent Morgan testified for

the government. Short of cross-examination of Special Agent Morgan, Abrar offered nothing in

response. On the stand, Special Agent Morgan described the execution of the search warrant and

the interview as follows.

         Approximately twelve FBI agents arrived at Abrar’s home to execute the warrant. Following



                                                  7
standard protocol, the entry team wore raid jackets, bulletproof vests, and had their weapons drawn;

however, the weapons were holstered and the raid clothing was removed once the house was secured.

Special Agent Morgan was not part of the entry team, instead arriving later, dressed in a business

suit with his weapon hidden. He explained the warrant to Abrar and asked him if they could talk.

Abrar agreed and the two spoke in a sitting area near the front entrance of the home. During the

interview, Abrar was not handcuffed, his movement was not restricted, and nothing was recorded.

Abrar was initially nervous, but later grew relaxed. The interview was interrupted at multiple points

by agents executing the warrant. After each interruption, Special Agent Morgan asked Abrar if he

wished to continue and, each time, Abrar agreed. In all, the interview lasted about forty-five minutes

to an hour. At no point did Abrar seek to end the discussion or ask for a lawyer.

       On these facts, and in the absence of any countervailing evidence presented by the defense,

the district court denied Abrar’s motion to suppress. Ruling from the bench, the court explained:

               I wouldn’t even characterize it as an interrogation. And [Abrar] was
               not in custody at the time, there is no evidence that he was in custody,
               at all, and there is no evidence that he did anything other than
               voluntarily have a discussion with the agents when they were
               executing the search warrant.

               So at least from the evidence I have before me at this time, there is no
               reason to suppress any statement he made at that time.

Suppression Tr. at 128-29. We agree that Abrar was not in custody and that his statements should

not be suppressed.

                           IV. PROSECUTORIAL MISCONDUCT

       Defendants identify five instances of purported prosecutorial misconduct in the record.

Where, as here, the prosecutor’s comments were made without a contemporaneous objection, review



                                                  8
is for plain error. United States v. Carroll, 26 F.3d 1380, 1383 (6th Cir. 1994). Under this standard,

reversal is warranted only in “exceptional circumstances” where the error is so plain that “the trial

judge and prosecutor were derelict in countenancing it.” Id. (quoting United States v. Mendez-Ortiz,

810 F.2d 76, 78 (6th Cir. 1986)); see also Girts v. Yanai, 501 F.3d 743, 759 (6th Cir. 2007) (under

plain error review, relief warranted only where prosecutorial misconduct “exceptionally flagrant”).

None of the examples defendants point to rises to the level of prosecutorial misconduct.

       At trial, the government played several recorded conversations between Abdelqader and

Abrar. In one such recording, Abdelqader discusses funneling some money to Hamas militants in

Palestine for jihad. Later, when Abrar was on the stand, defense counsel characterized the discussion

as being about “sending money to charities overseas,” to which the government responded,

“Objection. Jihad.” Trial Tr. at 2523. Without any effort by defendant at the trial to raise an

objection or explain prejudice or assert misconduct, it is impossible on the record for us to find

“flagrant” misconduct. We do not find evidence to support an inference that defendants were

convicted because they were Muslims, or that the prosecutor’s comment was aimed at obtaining such

convictions rather than correcting a perceived misstatement.

       Abrar testified that there were no questions about quarterly tax returns for the Al Ihsan

School and the firm, arguably suggesting that no one claimed they were in error. This contradicted

extensive testimony by three separate government witnesses that those returns omitted thousands of

dollars in unreported wages, resulting in a wealth of unpaid taxes. The government thus objected

to Abrar’s statement, stating “[t]hat’s flat wrong.” Trial Tr. at 2553. As before, the government’s

objection was triggered by Abrar’s perceived misstatements. Nevertheless, perjury is not a valid

ground for objection. Instead, the proper response would have been to impeach Abrar on cross-


                                                  9
examination by referring to evidence already in the record. For this reason, the comment could be

considered improper and the court should have overruled the objection. The comment does not,

however, rise to the level of having been flagrant. Although deliberate, the comment was isolated,

bore little risk of prejudicing or misleading the jury, and was of minor importance relative to the

overwhelming evidence of guilt in this case.

         During the closing argument, the prosecutor told a joke about an accountant. In it, an

accountant is asked “what’s 2 plus 2,” to which he replies, “what do you want it to be?” Id. at 2696-

97. The joke was not improper. It was merely a glib characterization of the evidence presented at

trial, which included numerous examples of defendants’ lowering clients’ income figures and payroll

numbers to avoid tax, and inflating clients’ numbers to make them appear more profitable to secure

loans.

         Later in the closing, the prosecutor referred to the elaborate measures that defendants took

to conceal evidence of their wrongdoing, namely omitting their names and the firm’s letterhead from

any fraudulent documents and immediately deleting excess copies. Implying that this suggested

defendants’ knowledge about the criminal nature of their actions, the prosecutor likened the practice

to Watergate, noting “[i]t is not the crime; it is the coverup.” Id. at 2757. Given the evidence

presented at trial, this was a viable analogy and the comment was not improper.

         At various points throughout the trial, the government claimed that its case originated when

it was contacted by an informant who revealed the fraudulent practices of the firm. Defendants claim

that this statement is misleading, and counter that it was the government who sought out an

informant against the firm. This claim is baseless. In their briefs on appeal, defendants elsewhere

concede that the case originated when a recent convict (Luftawi) informed the government about the


                                                 10
firm’s fraudulent business practices in hopes of getting a reduced sentence.

                                       V. JUDICIAL BIAS

       Defendants argue that the district court exhibited bias for the government. Where, as here,

no objection was made to the conduct at issue, the claim is reviewed only for plain error. United

States v. Owens, 159 F.3d 221, 227 (6th Cir. 1998).

       Judicial interjections are “common and proper when there is a need for clarification in a

lengthy or complex trial, when the witness proffers incredible testimony that is not adequately

probed by counsel, or when the witness has become confused.” United States v. Glover, 21 F.3d
133, 137 (6th Cir. 1994) (quoting United States v. Seago, 930 F.2d 482, 492 (6th Cir. 1991)). A trial

judge “may analyze the evidence, comment upon it, and express his . . . views with regard to the trial

testimony of the witnesses.” Seago, 930 F.2d at 492 (quoting United States v. Murdock, 290 U.S.
389, 394 (1933), overruled on other grounds, Murphy v. Waterfront Comm'n of New York Harbor,

378 U.S. 52, 77 (1964)). In so doing, however, judges must exhibit “impartiality in demeanor as

well as in actions.” United States v. Frazier, 584 F.2d 790, 794 (6th Cir. 1978).

       For the following reasons, none of defendants’ purported examples of misconduct constitutes

judicial bias, much less that which would require reversal for plain error. The first alleged example

of judicial bias arose during cross-examination of Loretta Abassi, a former principal of the Al Ihsan

School, by Abrar’s attorney. Attempting to show that false tax forms had been filed because the

originals were seized during the execution of a search warrant, counsel asked Abassi whether

documents necessary for her return had been seized. Finding the question improper (presumably in

that it calls for speculation), the government objected. Before the objection was recorded, however,

Abassi responded that she did not know. Accordingly, the court responded to the objection by


                                                 11
saying, “She answered it. She wouldn’t know.” Trial Tr. at1188. This statement did not favor the

prosecution, but only reiterated a fact — that Abassi did not know whether certain documents were

seized — and therefore does not show judicial bias.

       Later in the trial, the district court instructed Abrar’s attorney to stop playing a tape recording

which had become inaudible. Counsel had argued that the recording was of an argument between

Abdelqader and his estranged wife, presumably supporting his theory that Abdelqader was

attempting to hide money from his wife through the cash-for-checks scheme. Initially, the court

allowed counsel to play the recording, but when it became inaudible, the court ordered it to be

stopped. The record reflects that, when asked, the jurors indicated that they could not hear or

understand the tape recording. On appeal, defendants offer nothing to dispute the fact that the

recording had indeed become inaudible to all in the courtroom. The judge’s order therefore cannot

be considered biased.

       During the government’s proof, several witnesses testified that, after Abrar discovered that

he was under investigation, Abrar issued 1099 forms (used to report income to independent

contractors) to employees of the firm and Al Ihsan School to supplement their W-2 forms (used to

report income to employees) which, by his design, had previously understated their earnings. When

asked about this on cross-examination by the government, Abrar responded that his misuse of 1099s

did not obstruct justice and results only in a small fine. The prosecutor responded by asking

rhetorically whether willfully filing a wrongful tax document — here, the 1099s — was a felony

under 26 U.S.C. § 7206(1). Defense counsel objected, but the court overruled, stating “I think it is.”

Id. at 2642. This comment favored the government but was nonetheless necessary to prevent Abrar

from misleading the jury about the law. This did not show judicial bias.


                                                  12
          The final alleged instance of judicial bias took place during re-cross examination of Abrar

by Rashid’s attorney. Counsel asked Abrar whether Rashid “reported per your instruction every cent

of income that he received.” Id. at 2689. The government objected, to which the court responded,

“I don’t know.” Id. The government did not state the basis for its objection, but on appeal claims

that the question called for speculation. Regardless of the nature of the objection, the judge’s

comment did not amount to judicial bias. If anything, it exhibited uncertainty which was thereafter

resolved when Abrar went on to answer the question in the affirmative.

                                      VI. JURY INSTRUCTIONS

          Defendants argue that the district court’s instructions to the jury were deficient.1 Specifically,

they claim that the district court failed to instruct the jury about (1) entrapment, (2) Pinkerton

liability, (3) judicial notice, and (4) character. They further claim (5) that the instructions about

liability under RICO were contradictory, and (6) that the instruction about informant testimony was

defective. Defendants also raise several additional claims which are totally unsupported by the

record.

          Before trial, the district court gave defendants a copy of proposed jury instructions, to which

no written or stated objections were made. After reading the instructions to the jury, the court again

asked defendants if they wished to make “any objections, modifications, additions or deletions to

the instructions.” Id. at 2886. Counsel for each of the three defendants replied in the negative.

          Where no contemporaneous objection to the jury instructions is made, this court reviews for

plain error. United States v. Newsom, 452 F.3d 593, 605 (6th Cir. 2006); see also Fed. R. Crim. P.



          1
        Several of the arguments about jury instructions apply only to a particular defendant. When
applicable, this is noted below.

                                                     13
30(d), 52(b). The plain error exception to the contemporaneous-objection rule is to be used

“sparingly.” See United States v. Young, 470 U.S. 1, 15 (1985). It applies only where the jury

instructions were “so clearly erroneous as to likely produce a grave miscarriage of justice.” United

States v. Combs, 33 F.3d 667, 669 (6th Cir. 1994).

       For the reasons that follow, none of the alleged errors rises to the level of plain error.

       A. Entrapment

       Abrar claims that he deserved an entrapment jury instruction. Entrapment has two elements:

“government inducement” and “lack of predisposition.” Mathews v. United States, 485 U.S. 58, 63

(1988). A defendant must present evidence to satisfy both elements to receive an entrapment

instruction. See United States v. Nelson, 922 F.2d 311, 317 (6th Cir. 1990).

       Nothing in the record suggests that the government did anything more than provide Abrar

opportunity to commit an offense. On Abdelqader’s first visit to the firm, Abrar agreed to falsify

his tax return without incident. Later, when Abdelqader expressed interest in substantiating off-the-

books cash income, Abrar immediately agreed and, moreover, suggested ways to do so. On these

facts, one cannot say that the government did anything more than provide opportunities to commit

the offenses. Therefore, it was not plain error for the district court not to give an entrapment

instruction.

B. Pinkerton Liability

       Akram claims that, at various points during the alleged conspiracies, he was out of the

country and therefore could not be held liable for the acts of his co-conspirators during those times.

On this ground, he argues that he deserved an instruction under Pinkerton v. United States, 328 U.S.
640 (1946). A Pinkerton instruction informs the jury that a conspirator is liable for substantive


                                                 14
offenses of his co-conspirator(s) in furtherance of the conspiracy, unless and until he formally

withdraws from the conspiracy.

       Presumably, Akram believes the Pinkerton instruction would have reminded the jury that a

conspirator is not liable for wrongs of his co-conspirators after his withdrawal. This argument fails

for two reasons. First, Akram never advanced the theory that his absence from the forum was proof

of withdrawal. And second, even if he had, it would have been legally insufficient proof.

Withdrawal from a conspiracy is an affirmative defense requiring evidence of affirmative

termination, usually in the form of a full confession to authorities or communication to co-

conspirators that one has abandoned a conspiracy and its goals. See United States v. Chambers, 944
F.2d 1253, 1265 (6th Cir. 1991); Brown v. United States, 261 F. App’x 865, 866 (6th Cir. 2008);

United States v. Mann, 195 F. App’x 430, 435 (6th Cir. 2006). On these facts, the omission of a

Pinkerton instruction was not plain error.

C. Judicial Notice

       During the pretrial suppression hearing, the district court took judicial notice of the fact that

“we all want to pay the least amount of tax we have to,” so as to avoid prolonged questioning on the

subject. Suppression Tr. at 89. The district court later forgot to instruct the jury on this fact.

Defendants claim this rises to plain error.

       That taxpayers normally want to pay the least amount of taxes owed is axiomatic. The failure

to remind the jury of this fact cannot be said to be “so clearly erroneous as to likely produce a grave

miscarriage of justice.” Combs, 33 F.3d at 669. The failure was not plain error.

D. Character

       Rashid argues that he was entitled to a jury instruction about his good character. Although


                                                  15
Rashid elicited testimony from witnesses about his piety and good standing in the community, he

cites nothing to support the proposition that a district court should, of its own volition, instruct a jury

about the good character of a defendant, much less that the failure to do so is plain error.

E. RICO Instructions

        Defendants argue that the district court’s instructions about the elements of the RICO

conspiracy were irreconcilable with its general admonition to the jury not to let its findings about one

defendant or charge influence its verdicts as to another.

The district court instructed the jurors that:

                [Y]ou must decide whether the Government has presented proof
                beyond a reasonable doubt that a particular Defendant is guilty of a
                particular charge. Your decision on any one Defendant or one charge,
                whether it is guilty or not guilty, should not influence your decision
                on any of the other Defendants or charges.

Trial Tr. at 2833-34.

        Later, while setting out the elements of a RICO conspiracy, the district court instructed the

jury that a guilty verdict required, inter alia, a finding:

                [T]hat the Defendant deliberately joined or became a member of the
                conspiracy or agreement with knowledge of its purpose, agreeing that
                a member of the conspiracy, not necessarily himself, would conduct
                or participate in the affairs of the enterprise through a pattern of
                racketeering activity and the commission of at least two acts of
                racketeering activity.

Id. at 2838.

        These instructions are not inconsistent. The former instructs the jury not to let its opinions

about guilt or innocence of any one defendant (or, as to any one charge) color its views about the

others. The latter explains that, in the limited context of a RICO conspiracy, the commission of a



                                                    16
predicate act of racketeering activity is imputed to each member of the conspiracy provided that the

member to whom it is imputed specifically joined the conspiracy and agreed to the commission of

the act in furtherance thereof.

        F. Informant Testimony

        Defendants argue that the district court erred in instructing the jury about the testimony of

paid informants. On this subject, the district court attempted to follow the Sixth Circuit pattern

instructions. See id. at 2826; Sixth Circuit Pattern Jury Instruction No. 7.06A. At one point,

however, the judge mistakenly instructed the jury to consider the testimony of paid informants with

“the same caution of testimony from any of the other witnesses,” and not “more caution,” as is stated

in the pattern instructions. See Trial Tr. at 2826; Sixth Circuit Pattern Jury Instruction No. 7.06A.

The government asserts that this is a transcription error, but it is impossible to verify such a claim.

We thus presume that the trial transcript is accurate in depicting this error

        Under the pattern jury instructions, jurors are to consider testimony from paid informants

with greater scrutiny. Here, the instructions given failed to make this point and thus constituted

error. Nevertheless, that error, standing alone, is unlikely to have “produce[d] a grave miscarriage

of justice,” given the overwhelming evidence of guilt in this case. Combs, 33 F.3d at 669.

Therefore, it does not rise to the level of plain error.

G. Remaining Claims

        Defendants also argue that the district court erred in failing to instruct the jury about the

elements of mail and wire fraud, the materiality requirement vis-à-vis fraud counts, the ability to

accept or reject expert testimony, and the good faith defense to tax offenses. These claims are

baseless. The record establishes that each of these instructions were given.


                                                   17
        VII. VALIDITY OF MONEY LAUNDERING AND RICO CONVICTIONS
                       AFTER UNITED STATES V. SANTOS

       Defendants argue that Abrar’s money laundering convictions must be vacated under United

States v. Santos, 128 S. Ct. 2020 (2008), and, consequently, that defendants’ RICO convictions must

also be vacated because Abrar’s money laundering offenses were alleged as RICO predicates. This

argument was not advanced below and was therefore waived, subject only to plain error review. See

United States v. Hall, 549 F.3d 1033, 1042 (6th Cir. 2008).

       In Santos, the Supreme Court addressed the meaning of the term “proceeds” as it is used in

the federal money laundering statute. The court held that, in a case alleging money laundering

arising out of an illegal gambling operation, the rule of lenity required that “proceeds” be interpreted

to mean profits and not simple receipts. Santos, 128 S. Ct. at 2025. A four-member plurality of the

Court would apply that rule in all cases. Id. Concurring in the judgment, Justice Stevens favored

applying the rule on a case-by-case basis, based on the nature of the activity that produced the

laundered funds. See id. at 2029 n.7 (Stevens, J., concurring in the judgment).

       Given the conflicting opinions, the meaning of Santos as applied to this case is uncertain.

We observe, however, that Abrar’s money-laundering convictions were based on the laundering of

proceeds, or represented proceeds, from others’ illegal sales of stolen cigarettes, and there was no

claim that the proceeds, or represented proceeds, were not profits. Against this backdrop, the district

court did not commit plain error by failing to instruct the jury sua sponte that proceeds meant profits.

                                       VIII. SUFFICIENCY

       Defendants argue that there was insufficient evidence to support their convictions, claims

reviewed under the “rational trier” standard set out in Jackson v. Virginia, 443 U.S. 307, 319 (1979).



                                                  18
But where “a defendant does not renew his motion for judgment of acquittal for insufficiency of the

evidence at the close of all the proofs, appellate review is limited to determining whether there was

a ‘manifest miscarriage of justice.’”2 United States v. Price, 134 F.3d 340, 350 (6th Cir. 1998). A

“miscarriage of justice” exists only if the record is “devoid of evidence pointing to guilt.” Id.

       A. Abrar

       Abrar challenges his conviction for wire fraud arising out of his misrepresentation of the

firm’s gross receipts to Wells Fargo Bank in order to get an increased line of credit for his business.

In a recorded conversation, Abrar told a Wells Fargo representative that the firm's receipts were

about $400,000. In reality, the firm’s receipts were but $162,500. First, he argues that the

conviction cannot stand because Wells Fargo suffered no loss. Second, he argues that the indictment

charged him with receiving a $100,000 line of credit, but that the Wells Fargo representative testified

that his line of credit was only $60,000. As to the first claim, actual loss is not an element of wire

fraud. See United States v. Ames Sintering Co., 927 F.2d 232, 235-36 (6th Cir. 1990). As to the

second, the actual figure is irrelevant given the testimony that the line of credit offered — whatever

it may be — was larger because of the false claims about the firm’s receipts.

       Abrar challenges his convictions of aiding and abetting wire fraud by providing false pay

stubs to Ameed Abuzahrieh so that he could secure a mortgage and car loan. At trial, Abuzahrieh

testified that he bought false pay stubs from Abrar which showed that he earned $600 a week from

C. Kuni Oil and later used them in preparing documents to secure a $200,000 mortgage and a car



       2
        Akram and Rashid respectively moved for judgments of acquittal under Federal Rule of
Criminal Procedure 29 at the close of the government's case-in-chief, but they neglected to renew
their motions at the close of all the evidence. Abrar made no Rule 29 motions.


                                                  19
loan. The government also introduced the actual pay stubs and a recorded conversation between

Abuzahrieh and Abrar concerning the arrangement. This evidence was sufficient to establish that

the pay stubs overstating income were instrumental to securing the loans at issue, and that Abrar

intentionally aided the plan.

       Abrar challenges his convictions for aiding and abetting wire fraud in connection with

preparing documents for Nihad Doleh which understated his income in order to receive undeserved

financial assistance towards his daughter’s college tuition. The evidence at trial established that for

the school years 2003-04, 2004-05, and 2005-06, Doleh understated his income on federal financial

aid forms using documentation provided by the firm which resulted in the award of Pell and

Supplemental Educational Opportunity Grants which would have been denied were his true income

reported. Additionally, Doleh testified that, when approached about preparing the false federal aid

forms, Abrar not only agreed to help but also suggested the fictitious amount of income to claim.

This evidence is more than adequate to support Abrar’s conviction.

       Abrar challenges his conviction for health care fraud on the ground that the government never

proved that the beneficiary of the fraud — his wife — was not entitled to benefits under the subject

Medicaid program. This claim is not supported by the record. At trial, a representative of the

Department of Employment and Family Services, responsible for administration of the local

Medicaid program, testified that, inter alia, eligible recipients must be United States citizens and

that, on his wife’s form, Abrar checked the box indicating that she was a citizen. The government

then submitted proof that Abrar’s wife has never been a citizen of the United States. This is

sufficient to uphold his conviction.

       B. Akram and Rashid


                                                  20
       Akram and Rashid both challenge their convictions for conspiracy to defraud the United

States, RICO conspiracy, and for submitting false information on their income tax returns. Akram

and Rashid concede the existence of the conspiracies, but challenge their convictions on the ground

that they did not know about or join into them. In this regard, they place great emphasis on the fact

that, unlike Abrar, they were not trained accountants and did not give independent accounting advice.

       Evidence of Akram’s knowledge of and participation in the conspiracies is overwhelming.

Among other things, during his time at the firm, Akram prepared false pay stubs for Marwan

Mustafa and, in a recorded conversation, discussed not wanting to “get caught”; prepared false

income documents for Hani Otallah and later discussed the misstatements in a recorded conversation

with Abrar; took an order for false pay stubs from Ameed Abuzahrieh; produced an amended tax

return with inflated numbers to help Shadi Faraj secure a bank loan; and discussed producing false

pay stubs for Hatem Idies so that she could qualify for certain medical benefits.

       The evidence presented at trial also supported the government’s contention that Rashid knew

about and actively participated in the conspiracies. A former coworker testified that Rashid handled

the payment of city taxes and assisted in matters with the Al Ihsan School. The evidence at trial

demonstrated that, in each capacity, Rashid had knowledge of the firm’s illicit activity. During two

recorded conversations between Rashid and Abrar, Rashid discussed underreporting clients’ sales

figures in order to lessen the amount they owed in local sales tax. The government also presented

evidence that Rashid delivered fraudulent “split” paychecks to employees at the Al Ihsan School.

To minimize the amount of official payroll and thereby lessen payroll tax, school employees were

given two paychecks: a computer-generated, official paycheck that would ultimately be reported, and

a handwritten, unofficial paycheck that would not. Aside from his work with city taxes and the


                                                 21
school, Rashid was recorded having numerous conversations about the production of false pay stubs,

which betrayed his knowledge of the criminal enterprise.

       On these facts, the record is certainly not “devoid of evidence pointing to guilt” relative to

Akram and Rashid’s knowledge and participation in the two conspiracies. See Price, 134 F.3d at

350. As to the tax charges, Abrar and Rahsid concede the existence of various errors on their

personal income tax returns but maintain that they were merely innocent mistakes of omission or

misunderstanding, and not of the “willful” variety that render such errors criminal. These claims are

wholly unsupported by explanation or argument in their briefs on appeal. For the tax years 2001

through 2003, Akram filed as head-of-household and took dependent exemptions and related credits

for Abrar’s daughter. For the tax years 2000, 2001, 2003, and 2004, Akram underreported his wages

from the firm by $6,578, $4,804, $6,892, and $2,239, respectively. What is more, under the terms

of his limited religious worker visa, Rashid was prohibited from maintaining any employment in the

United States other than the religious work contemplated by the visa (here, teaching at the Al Ihsan

School). To hide the source of what little of the firm’s income he did report, Rashid disguised the

money by declaring it on a Schedule C form which stated he was merely a clergyman.

                               IX. MOTION FOR NEW TRIAL

       The jury returned its verdict on October 16, 2006. Defendants filed their motion under Rule

33 on January 2, 2007. The motion does not purport to rely on newly discovered evidence. Its filing

was thus untimely, missing the applicable seven-day filing window by over two months. The law

is clear that courts lack discretion to consider untimely Rule 33 motions. See Carlisle v. United

States, 517 U.S. 416, 421 (1996). Therefore, the district court’s denial of the motion was not an

abuse of discretion.


                                                 22
                                X. REASONABLE SENTENCE

       Abrar challenges the reasonableness of his sentence. Specifically, he argues that the district

court improperly accepted the government’s allegation of loss amounts for his crimes, did not

adequately consider the sentencing factors set out in 18 U.S.C. § 3553(a), did not articulate the

reasons for not departing downward, did not resolve a question about the applicability of a

mandatory minimum sentence, improperly increased his sentence based on judge-found facts, and

failed to address all objections to the presentence report on the record. We have stated that we

review for both procedural and substantive reasonableness. United States v. Conatser, 514 F.3d 508,

519 (6th Cir. 2008).

A. The Sentencing Hearing

       Abrar was sentenced on January 9, 2007. At the outset, the district court noted that the

adjusted offense level for Abrar’s most serious crimes was 32, which reflected increases for the

amount of loss associated with the offenses, his leadership role, abuse of a special skill in the

commission of the offense, and obstruction of justice. Combined with Abrar’s lack of criminal

history, this produced an advisory guidelines range of 121 to 151 months.

       Defense counsel argued for a below-Guidelines sentence based on Abrar’s standing in the

community. The government argued for an above-Guidelines sentence based on Abrar’s complete

lack of remorse and acceptance of responsibility in facilitating the crimes of his co-defendants. For

his own part, Abrar asked for mercy, describing himself as a “pawn” and accepting responsibility

only for having allowed others to take advantage of his “honesty and unsuspecting demeanor.”

       The district court found that the extensive support for Abrar from his community and his

responsibility to his family weighed in favor of a low sentence. But the judge added that these


                                                 23
factors were offset by Abrar’s misuse of his expertise (accounting), extensive perjury on the stand

(as suggested by the jury verdict, which rejected Abrar’s claims entirely), and considerable

responsibility for the downfall of his co-defendants who, because of his criminal acts, were now

convicted felons and, in some cases, risked deportation as a result. Above all, though, the judge was

struck by Abrar’s complete lack of remorse or acceptance of responsibility in the face of

overwhelming evidence of wrongdoing. Taking all the factors together, the court reasoned:

               I will consider all of the positive things that you have done, . . . [but]
               there is an argument to go above the Guidelines . . . because of all the
               work and all the damage that you did to all these people that have
               now been convicted of felonies because of the enterprise that you set
               up and operated, [but] I’m not going to [go above the Guidelines]
               because I, I think that . . . the sentence that I am going to impose is
               sufficient but not greater than necessary to comply with all the
               dictates of the law.

Sentencing Tr. at 31.

       The court went on to sentence Abrar to 144 months’ imprisonment — near the middle of the

121 to 151 month Guideline range — for RICO conspiracy, conspiracy to commit money laundering,

money laundering (two counts), wire fraud (four counts), mail fraud, and bank fraud. The judge

sentenced Abrar to 120 months’ imprisonment for money laundering (two remaining counts),

interstate transport of property taken by fraud, fraudulent misuse of visas, and healthcare fraud. For

conspiracy to defraud the United States and making false statements to a federal officer, the court

sentenced Abrar to 60 months’ imprisonment. And for making and subscribing false statements on

his personal income tax returns, the firm’s tax returns, and Al Ihsan School tax returns, the court

sentenced Abrar to 36 months’ imprisonment. All of the sentences were to run concurrently, with

three years’ supervised release at their conclusion.



                                                  24
       B. Loss Amount

       Abrar argues that his sentence was procedurally unreasonable because the $249,000 amount

of loss associated with the tax offenses was excessive.3 This objection was addressed on the record

and rejected by the district court. It found that, “listening to all the testimony, and especially the

agent’s testimony on the computations,” the government figure is “conservative . . . and so I think

that those numbers are correct.” Id. at 19. This conclusion is supported by the record. At trial, an

IRS revenue agent and an FBI Special Agent (who, as a certified public accountant, specialized in

accounting) each testified to the purported amount of loss. Reliance on this testimony in accepting

the alleged amount of loss was not clearly erroneous and, therefore, was not procedurally

unreasonable under Gall v. United States, 128 S. Ct. 586, 591 (2007).

       C. § 3553(a) Factors

       Abrar claims that the court did not adequately consider the sentencing factors set out in 18

U.S.C. § 3553(a). This claim is contradicted by the record. The district court explicitly referred to

§ 3553 in stating that it was not bound by the Guidelines, and later reiterated the statute’s mandate

that the sentence be sufficient, but not greater than necessary. Although the district court did not

read the § 3553 factors into the record, this is not required.

       D. Reasons for Departing Downward

       Abrar next argues that the district court committed procedural error by not explicitly stating



       3
         As an aside, Abrar suggests that the loss calculation was in error because it assumed a 28%
tax loss for all unreported wages. This was done in accordance with the Sentencing Guidelines on
the subject. See U.S.S.G. § 2T1.1(c)(1)(A) (“If the offense involved filing a tax return in which
gross income was underreported, the tax loss shall be treated as equal to 28% of the unreported gross
income (34% if the taxpayer is a corporation) plus 100% of any false credits claimed against tax,
unless a more accurate determination of the tax loss can be made.”).

                                                  25
its reasons for rejecting a downward variance from the advisory Guidelines range. This argument

is unavailing. The record indicates that the district court did consider reasons for downward

variance, only to find them offset by countervailing reasons for upward variance.

       E. Applicability of Mandatory Minimum

       At the start of the sentencing proceeding, Abrar questioned the judge about the applicability

of a mandatory minimum, asserting his belief that none applied. The judge opined that the

applicable minimum was 120 months, but tempered his response by adding that they would formally

address the subject later in the proceeding. The topic, however, was never revisited. Nor did Abrar

or his counsel request the court to do so.

       Abrar suggests that this omission taints the entire proceeding. Although the issue was

unresolved, the judge’s comments from later in the proceeding reflect that he did not feel bound by

any statutory minima or Guidelines ranges. To the contrary, he referred to Booker and § 3553 in

commenting on the considerable breadth of his discretion. On these facts, it is impossible to

conclude that the omission constituted error, much less that it prejudiced Abrar.

       F. Use of Judge-Found Facts and Objections to the Presentence Report

       The two remaining claims are interrelated. First, Abrar argues that the judge impermissibly

increased his sentence based on judge-found facts in violation of Blakely v. Washington, 542 U.S.
296 (2004) and United States v. Booker, 543 U.S. 220 (2005). Second, he argues that the judge

failed to discuss all of his written objections to the presentence report on the record.

       The Sixth Circuit has held that sentencing courts may use judge-found facts, proved by a

preponderance of the evidence, in setting an advisory Guidelines range — provided that the resulting

range does not exceed the statutory maximum authorized by the jury verdict. See United States v.


                                                 26
Coffee, 434 F.3d 887, 898 (6th Cir. 2006); United States v. Stone, 432 F.3d 651, 654-55 (6th Cir.

2005).4 Under this framework, the upward adjustment of Abrar’s advisory Guidelines sentence

range based on judicial findings about Abrar’s leadership role in the crimes, the amount of loss

attributable to his crimes, abuse of a specialized skill (accounting), and obstruction of justice (based

on perjury) was not procedural error.

        Likewise, the Sixth Circuit has said that a sentencing court’s decision not to address every

sentencing argument in detail is not error. See United States v. Gale, 468 F.3d 929, 940 (6th Cir.

2006) (citing United States v. Cunningham, 429 F.3d 673, 678 (7th Cir. 2005), for proposition that

sentencing courts need not “discuss every argument made by a litigant; arguments clearly without

merit can, and for the sake of judicial economy should, be passed over in silence.”). That is

particularly true in this case in which defendants have raised a multitude of claims, many of which

are frivolous.

                 XI. SUPPLEMENTAL ARGUMENTS IN PRO SE BRIEFS

        Defendants themselves have filed a total of eleven pro se briefs in addition to the briefs filed

by their lawyers. Most issues raised by defendants in these briefs echo claims already asserted by

their attorneys in the opening briefs. Several claims that are not redundant are addressed below.

Claims not addressed are entirely without merit.

A. Abrar

        Abrar claims that the district court had no jurisdiction over him because of an alleged Speedy



       4
         Some judges disagree with this reading of the law, see, e.g, United States v. Thompson, 515
F.3d 556, 569 (6th Cir. 2008) (Merritt, J., dissenting), and United States v. Phinazee, 515 F.3d 511,
521 (6th Cir. 2008) (Merritt, J., dissenting), and the Supreme Court arguably has not finally resolved
the issue.

                                                  27
Trial Act violation. This argument was not raised before trial and is therefore waived on appeal.

See 18 U.S.C. § 3162(a)(2); United States v. White, 985 F.2d 271, 274-75 (6th Cir. 1993).

       Soon after beginning deliberations, the jury notified the court that several government

exhibits had been mistakenly omitted from their materials. After a brief conference in camera with

all the parties, the court decided to submit the missing materials without objection. Abrar challenges

this sequence of events on three grounds. First, Abrar claims that he was improperly excluded from

the in camera conference. Abrar’s counsel did not object to his absence and his presence was not

required under the Federal Rules of Criminal Procedure. See Fed. R. Crim. P. 43(b)(3) (defendant’s

presence not required for conferences or hearings on points of law). Second, Abrar claims that

supplemental instructions to the jury were required on providing the missing exhibits. There is no

authority for this proposition. And third, Abrar argues that the transcript from the in camera

conference is incomplete because it refers to actions which took place off the record in violation of

28 U.S.C. § 753. Specifically, at the start of the transcribed proceedings, the court noted that the

parties have retrieved the missing exhibits for review. That the decision to get a copy of the exhibits

for the purposes of the in camera conference was not recorded verbatim in the record is of no

consequence and Abrar cites nothing to suggest otherwise.

       Abrar disputes his money laundering conviction on the ground that the district court omitted

the name of one of the alleged co-conspirators, Omar Abedrabbo, in reciting the count to the jury.

Abrar suggests that the omission was deliberate, but presents no evidence to this effect and fails to

explain why the omission was relevant. Because there was no objection on this point below, plain

error review applies and nothing in the record suggests that this error was “likely produce a grave

miscarriage of justice.” Combs, 33 F.3d at 669.


                                                  28
        The government presented evidence that all conversations between Abrar and Abdelqader

were surreptitiously recorded with Abdelqader’s consent. On one or two occasions, though, there

was an equipment malfunction and conversations were not recorded as result. Abrar alleges that

these malfunctions were orchestrated by the government to withhold exculpatory conversations.

There is nothing in the record to corroborate these claims and counsel did not raise any objections

to the malfunctions at trial.

        In response to Abrar’s counsel following the court’s order to stop playing a recorded

conversation between Abdelqader and his estranged wife which had become inaudible, supra, the

district court took judicial notice of the fact that Abdelqader was having marital problems. The court

later forgot to instruct the jury on this point, without comment or objection by Abrar or his counsel.

This omission was clearly not a sufficiently “grave miscarriage of justice” to justify reversal. Id.

B. Rashid

        At one point during the trial, the government attempted to show that certain unsigned tax

documents had been prepared by defendants by reference to a “digital fingerprint” which indicated

that the documents had been prepared with software in use at the firm. Rashid challenges this

practice and cites various cases on reasonable doubt. His precise argument is difficult to follow, but

it seems to suggest that this evidence was insufficient to prove guilt and/or that it was improperly

admitted.

        Standing alone, this evidence would be insufficient to convict Rashid. For reasons already

stated, however, the evidence presented at trial, taken as a whole, was sufficient to convict him.

Claims about relevance are similarly unavailing. Evidence about the presence of a mark on these

documents indicating that they had been prepared using software in the possession of defendants is


                                                 29
certainly relevant and admissible under the rules of evidence. See Fed. R. Evid. 401, 403.

                                        CONCLUSION

       For the reasons stated above, we AFFIRM the judgment of the district court.




                                               30